356 S.W.3d 837 (2012)
EVERGREEN IGNITION INTERLOCK, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73845.
Missouri Court of Appeals, Western District.
January 10, 2012.
Joe F. Willerth, Lee's Summit, MO, for Appellant.
Leah Williamson, Jefferson City, MO, for Respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, JR., and GARY D. WITT, Judges.

Order
PER CURIAM:
Appellant, Evergreen Ignition Interlock ("Evergreen"), appeals the Labor and Industrial Relations Commission's determination that it is liable for state unemployment benefits and taxes for its workers engaged as installers because they are employees, rather than independent contractors. We affirm. Rule 84.16(b).